                Case: 18-11915     Doc: 32     Filed: 05/13/19     Page: 1 of 29




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF OKLAHOMA

IN RE:                                              )
     LISA L RAY                                     )
                                                    ) Case No. 18-11915
                                                    ) Chapter 7
                                                    )
         Debtor(s).                                 )


                                      COVER SHEET

         COMES NOW attorney for debtor(s) styled above and submits the attached:
         AMENDED SUMMARY. OF SCHEDULES, SCH. F, DEC. OF
         SCHEDULES, MATRIX & VERFICATION OF MATRIX



                                             /s/Marty D. Martin
                                             Marty D. Martin OBA#19874
                                             6440 Avondale Dr. #200
                                             Oklahoma City, OK 73116
                                             (405) 255-2380 tel. (405) 576-3952 fax
                                             marty@attorneyok.com
                                             Attorney for Debtor(s)




                                                1
                                         Case: 18-11915                       Doc: 32              Filed: 05/13/19                     Page: 2 of 29

 Fill in this information to identify your case:

 Debtor 1                   Lisa L Ray
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF OKLAHOMA

 Case number           18-11915
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              15,100.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $              15,100.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $              15,675.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             111,202.00


                                                                                                                                     Your total liabilities $                  126,877.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 2,314.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 1,794.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                    Case: 18-11915                   Doc: 32     Filed: 05/13/19              Page: 3 of 29
 Debtor 1      Lisa L Ray                                                                 Case number (if known) 18-11915

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       2,885.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            68,320.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             68,320.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                        Case: 18-11915                  Doc: 32             Filed: 05/13/19                  Page: 4 of 29

 Fill in this information to identify your case:

 Debtor 1                  Lisa L Ray
                           First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number           18-11915
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

        No. Go to Part 2.
        Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          AFNI                                                    Last 4 digits of account number         6251                                                        $1,142.00
              Nonpriority Creditor's Name
              POB 3097                                                When was the debt incurred?             12/16
              Bloomington, IL 61702
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               Debtor 1 only                                          Contingent
               Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                             Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                 Student loans
              debt                                                     Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

               No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                    Other. Specify     COLLECTION ATT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38309                                                Best Case Bankruptcy
                                    Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 5 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.2      AMCOL SYSTEMS                                              Last 4 digits of account number       1224                                              $561.00
          Nonpriority Creditor's Name
          POB 21625                                                  When was the debt incurred?
          Columbia, SC 29221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTIONS


 4.3      AMERICAN LOANS                                             Last 4 digits of account number       66                                                $236.00
          Nonpriority Creditor's Name
          515 E 1ST ST                                               When was the debt incurred?           11/16
          Chandler, OK 74834-2439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN


 4.4      ARROW LOAN CO                                              Last 4 digits of account number       18                                                $237.00
          Nonpriority Creditor's Name
          4407 S WALKER AVE                                          When was the debt incurred?           07/17
          Oklahoma City, OK 73109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 6 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.5      ARS                                                        Last 4 digits of account number       8401                                              $141.00
          Nonpriority Creditor's Name
          1643 NW 136TH AVE, BLDG H STE                              When was the debt incurred?           08/17
          100
          Fort Lauderdale, FL 33323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.6      ARS                                                        Last 4 digits of account number       9504                                            $9,504.00
          Nonpriority Creditor's Name
          POB 630806                                                 When was the debt incurred?
          Cincinnati, OH 45263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     EMER SVCS OF OK


 4.7      CAMELOT FINANCIAL SERVICES                                 Last 4 digits of account number       730                                               $115.00
          Nonpriority Creditor's Name
          POB 30399                                                  When was the debt incurred?           11/16
          Oklahoma City, OK 73140
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 7 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.8      CAP ONE                                                    Last 4 digits of account number       5786                                              $327.00
          Nonpriority Creditor's Name
          POB 30281                                                  When was the debt incurred?           03/15
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     CREDIT CARD


 4.9      CASH KING LOANS                                            Last 4 digits of account number       2514                                            Unknown
          Nonpriority Creditor's Name
          4915 NW 23RD ST                                            When was the debt incurred?           2017
          Oklahoma City, OK 73127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     SMALL CLAIMS CASE


 4.1
 0        CASH SECURITY                                              Last 4 digits of account number       UNKNOWN                                         Unknown
          Nonpriority Creditor's Name
          4655 S PEORIA AVE                                          When was the debt incurred?           2013
          Tulsa, OK 74105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 8 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.1
 1        CEAI STRATFORD LLC                                         Last 4 digits of account number       5774                                              $948.00
          Nonpriority Creditor's Name
          222 NW 13TH ST                                             When was the debt incurred?
          Oklahoma City, OK 73103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     SMALL CLAIMS JUDGMENT OK COUNTY


 4.1
 2        CENTRAL LOANS                                              Last 4 digits of account number       79                                                $199.00
          Nonpriority Creditor's Name
          5202 S. PENNSYLVANIA AVE., STE.                            When was the debt incurred?           07/17
          B
          Oklahoma City, OK 73119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN


 4.1
 3        COMENITY BANK/VIC SECRET                                   Last 4 digits of account number       6205                                              $448.00
          Nonpriority Creditor's Name
          POB 182273                                                 When was the debt incurred?           07/15
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 9 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.1
 4        COURTESY LOANS                                             Last 4 digits of account number       105                                               $452.00
          Nonpriority Creditor's Name
          1601 SW 59TH ST                                            When was the debt incurred?           09/17
          Oklahoma City, OK 73119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN


 4.1
 5        CREDIT COLLECTION INC.                                     Last 4 digits of account number       0474                                              $195.00
          Nonpriority Creditor's Name
          POB 60607                                                  When was the debt incurred?           06/17
          Oklahoma City, OK 73146-0607
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.1
 6        CROSSWAY MEDICAL CLINIC                                    Last 4 digits of account number       9448                                              $487.00
          Nonpriority Creditor's Name
          510 E MEMORIAL RD STE D4                                   When was the debt incurred?
          Oklahoma City, OK 73114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 10 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.1
 7        DIANA HAMPTON                                              Last 4 digits of account number       2615                                                $76.00
          Nonpriority Creditor's Name
          POB 24885 DEPT 88                                          When was the debt incurred?
          Oklahoma City, OK 73124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     UNKNOWN


 4.1
 8        DISH                                                       Last 4 digits of account number       3760                                            $1,472.00
          Nonpriority Creditor's Name
          POB 94063                                                  When was the debt incurred?
          Palatine, IL 60094-4063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.1
 9        ENHANCED RECOVERY CORP.                                    Last 4 digits of account number       VARIOUS                                           $685.00
          Nonpriority Creditor's Name
          POB 57547                                                  When was the debt incurred?           VARIOUS
          Jacksonville, FL 32241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 11 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.2
 0        EQUINOX COLLECTION SERVICE                                 Last 4 digits of account number       VARIOUS                                           $543.00
          Nonpriority Creditor's Name
          10159 E 11TH STE 500                                       When was the debt incurred?           VARIOUS
          Tulsa, OK 74128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.2
 1        FEDERAL CASH ADVANCE                                       Last 4 digits of account number       1357                                            Unknown
          Nonpriority Creditor's Name
          3600 NW 23RD ST                                            When was the debt incurred?           2016
          Oklahoma City, OK 73107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     OK CTY LAWSUIT


 4.2
 2        GENE MCCORMICK DDS                                         Last 4 digits of account number       0015                                              $319.00
          Nonpriority Creditor's Name
          2106 S ATLANTA PL                                          When was the debt incurred?
          Tulsa, OK 74114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 12 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.2
 3        IC SYSTEMS                                                 Last 4 digits of account number       4695                                              $268.00
          Nonpriority Creditor's Name
          POB 64378                                                  When was the debt incurred?           09/13
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.2
 4        JERRY BUTTS LLC                                            Last 4 digits of account number       4881                                            $1,950.00
          Nonpriority Creditor's Name
          3732 KNOXVILLE                                             When was the debt incurred?           2013
          Tulsa, OK 74135
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          SMALL CLAIMS JUDGMENT TULSA
           Yes                                                       Other. Specify     COUNTY

 4.2
 5        LOYAL LOANS                                                Last 4 digits of account number       2601                                            Unknown
          Nonpriority Creditor's Name
          832 NW 12TH                                                When was the debt incurred?           2016
          Oklahoma City, OK 73160
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     SMALL CLAIMS CASE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 13 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.2
 6        MERCY                                                      Last 4 digits of account number       9807                                            $1,937.00
          Nonpriority Creditor's Name
          PO BOX 505393                                              When was the debt incurred?
          Saint Louis, MO 63150-5393
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL


 4.2
 7        MODERN LOAN                                                Last 4 digits of account number       106                                               $188.00
          Nonpriority Creditor's Name
          309 SW 59TH ST STE 106                                     When was the debt incurred?           07/17
          Oklahoma City, OK 73109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN


 4.2
 8        OK HEART HOSPITAL                                          Last 4 digits of account number       4009                                              $243.00
          Nonpriority Creditor's Name
          POB 268864                                                 When was the debt incurred?
          Oklahoma City, OK 73126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 14 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.2
 9        PROGRESSIVE LEASING                                        Last 4 digits of account number       7401                                              $833.00
          Nonpriority Creditor's Name
          256 W DATA DR                                              When was the debt incurred?
          Draper, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     3760


 4.3
 0        REGIONAL MEDICAL LAB                                       Last 4 digits of account number       3624                                                $53.00
          Nonpriority Creditor's Name
          9330 E 41ST ST                                             When was the debt incurred?
          Tulsa, OK 74145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL


 4.3
 1        REV-1 SOLUTIONS                                            Last 4 digits of account number       1831                                                $87.00
          Nonpriority Creditor's Name
          517 US HWY 31 N                                            When was the debt incurred?           03/17
          Greenwood, IN 46142
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 15 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.3
 2        RGS FINANCIAL                                              Last 4 digits of account number       3674                                              $421.00
          Nonpriority Creditor's Name
          POB 852039                                                 When was the debt incurred?
          Richardson, TX 75085-2039
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.3
 3        RICHARD D FORD                                             Last 4 digits of account number       7360                                            $8,779.00
          Nonpriority Creditor's Name
          23759 E 877 RD                                             When was the debt incurred?           2006
          Park Hill, OK 74451
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     JUDGMENT TULSA COUNTY


 4.3
 4        RICO VISION LLC                                            Last 4 digits of account number       8338                                            $2,600.00
          Nonpriority Creditor's Name
          5735 E 62 PL                                               When was the debt incurred?           2013
          Tulsa, OK 74136
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          SMALL CLAIMS JUDGEMENT TULSA
           Yes                                                       Other. Specify     COUNTY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 16 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.3
 5        ROYAL MANAGEMENT                                           Last 4 digits of account number       COX1                                              $225.00
          Nonpriority Creditor's Name
          25331 IH 10 WESTSUITE101                                   When was the debt incurred?           10/17
          San Antonio, TX 78257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.3
 6        SAINT FRANCIS HEALTH SYSTEM                                Last 4 digits of account number       9098                                              $131.00
          Nonpriority Creditor's Name
          POB 707001                                                 When was the debt incurred?
          Tulsa, OK 74170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL


 4.3
 7        SSM HEALTHCARE                                             Last 4 digits of account number       0009                                              $205.00
          Nonpriority Creditor's Name
          1145 CORPORATE LAKE DR                                     When was the debt incurred?
          Saint Louis, MO 63132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 17 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.3
 8        ST JOHN CLINIC                                             Last 4 digits of account number       VARIOUS                                           $584.00
          Nonpriority Creditor's Name
          POB 14000                                                  When was the debt incurred?
          Belfast, ME 04915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL


 4.3
 9        TABITHA WIL                                                Last 4 digits of account number       8792                                            $1,937.00
          Nonpriority Creditor's Name
          4948 E 22ND ST                                             When was the debt incurred?           2012
          Tulsa, OK 74105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     SMALL CLAIMS TULSA COUNTY


 4.4
 0        TFECU                                                      Last 4 digits of account number       1436                                                $24.00
          Nonpriority Creditor's Name
          9323 E 21ST ST                                             When was the debt incurred?           04/13
          Tulsa, OK 74129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     OVERDRAFT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 18 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.4
 1        TRANSWORLD SYSTEMS INC                                     Last 4 digits of account number       7385                                              $204.00
          Nonpriority Creditor's Name
          POB 15270                                                  When was the debt incurred?           05/17
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.4
 2        TRUE HEALTH DIAGNOSTICS                                    Last 4 digits of account number       6386                                              $308.00
          Nonpriority Creditor's Name
          6170 RESEARCH RD                                           When was the debt incurred?
          Frisco, TX 75033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL


 4.4
 3        UNIVERSITY OF PHOENIX                                      Last 4 digits of account number       5531                                              $656.00
          Nonpriority Creditor's Name
          4025 S RIVERPOINT PKWY                                     When was the debt incurred?
          Phoenix, AZ 85040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     TUITION




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 19 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.4
 4        US DEPT OF ED/GLELSI                                       Last 4 digits of account number       2079                                          $68,320.00
          Nonpriority Creditor's Name
          2401 INTERNATIONAL LN                                      When was the debt incurred?           09/09
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                          STUDENT LOAN
 4.4
 5        UTICA PARK CLINIC                                          Last 4 digits of account number       9098                                              $123.00
          Nonpriority Creditor's Name
          DEPT 2852                                                  When was the debt incurred?
          Tulsa, OK 74170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     MEDICAL


 4.4
 6        VERIZON WIRELESS                                           Last 4 digits of account number       0050                                            $1,219.00
          Nonpriority Creditor's Name
          POB 26055                                                  When was the debt incurred?           03/14
          Minneapolis, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     SERVICES




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19               Page: 20 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.4
 7        WESTERN FINANCE                                            Last 4 digits of account number       3534                                              $236.00
          Nonpriority Creditor's Name
          801 S ABE ST STE 2A                                        When was the debt incurred?           09/17
          San Angelo, TX 76903-6771
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN


 4.4
 8        WORKS & LENTZ                                              Last 4 digits of account number       VARIOUS                                         $1,513.00
          Nonpriority Creditor's Name
          1437 S BOULDER STE 900                                     When was the debt incurred?
          Tulsa, OK 74119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     COLLECTION


 4.4
 9        WORLD FINANCE                                              Last 4 digits of account number       0176                                                $71.00
          Nonpriority Creditor's Name
          POB 6429                                                   When was the debt incurred?           10/16
          Greenville, SC 29606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     NOTE LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case: 18-11915                     Doc: 32             Filed: 05/13/19                Page: 21 of 29
 Debtor 1 Lisa L Ray                                                                                     Case number (if known)        18-11915

 4.5
 0         YOUR CREDIT                                               Last 4 digits of account number       4006                                            Unknown
           Nonpriority Creditor's Name
           4806 N MACARTHUR BLVD.                                    When was the debt incurred?           2016
           Oklahoma City, OK 73122
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     SMALL CLAIMS CASE

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                 6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                         6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.       $                          0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                6f.       $                     68,320.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                        6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts            6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount         6i.
                              here.                                                                                  $                     42,882.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                  6j.       $                 111,202.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 18 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                      Case: 18-11915                 Doc: 32      Filed: 05/13/19           Page: 22 of 29




 Fill in this information to identify your case:

 Debtor 1                    Lisa L Ray
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number              18-11915
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Lisa L Ray                                                            X
              Lisa L Ray                                                                Signature of Debtor 2
              Signature of Debtor 1

              Date       May 13, 2019                                                   Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case: 18-11915                    Doc: 32      Filed: 05/13/19   Page: 23 of 29




                                                               United States Bankruptcy Court
                                                                     Western District of Oklahoma
 In re      Lisa L Ray                                                                                Case No.   18-11915
                                                                                   Debtor(s)          Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: May 13, 2019                                                     /s/ Lisa L Ray
                                                                        Lisa L Ray
                                                                        Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
             Case: 18-11915   Doc: 32   Filed: 05/13/19   Page: 24 of 29



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    AFNI
    POB 3097
    BLOOMINGTON IL 61702



    AMCOL SYSTEMS
    POB 21625
    COLUMBIA SC 29221



    AMERICAN LOANS
    515 E 1ST ST
    CHANDLER OK 74834-2439



    ARROW LOAN CO
    4407 S WALKER AVE
    OKLAHOMA CITY OK 73109



    ARS
    1643 NW 136TH AVE, BLDG H STE 100
    FORT LAUDERDALE FL 33323



    ARS
    POB 630806
    CINCINNATI OH 45263



    CAMELOT FINANCIAL SERVICES
    POB 30399
    OKLAHOMA CITY OK 73140



    CAP ONE
    POB 30281
    SALT LAKE CITY UT 84130



    CAPITAL ONE AUTO FINANCE
    POB 259407
    PLANO TX 75025
         Case: 18-11915   Doc: 32   Filed: 05/13/19   Page: 25 of 29




CASH KING LOANS
4915 NW 23RD ST
OKLAHOMA CITY OK 73127



CASH SECURITY
4655 S PEORIA AVE
TULSA OK 74105



CEAI STRATFORD LLC
222 NW 13TH ST
OKLAHOMA CITY OK 73103



CENTRAL LOANS
5202 S. PENNSYLVANIA AVE., STE. B
OKLAHOMA CITY OK 73119



COMENITY BANK/VIC SECRET
POB 182273
COLUMBUS OH 43218



COURTESY LOANS
1601 SW 59TH ST
OKLAHOMA CITY OK 73119



CREDIT COLLECTION INC.
POB 60607
OKLAHOMA CITY OK 73146-0607



CROSSWAY MEDICAL CLINIC
510 E MEMORIAL RD STE D4
OKLAHOMA CITY OK 73114



DIANA HAMPTON
POB 24885 DEPT 88
OKLAHOMA CITY OK 73124
        Case: 18-11915   Doc: 32   Filed: 05/13/19   Page: 26 of 29




DISH
POB 94063
PALATINE IL 60094-4063



ENHANCED RECOVERY CORP.
POB 57547
JACKSONVILLE FL 32241



EQUINOX COLLECTION SERVICE
10159 E 11TH STE 500
TULSA OK 74128



FEDERAL CASH ADVANCE
3600 NW 23RD ST
OKLAHOMA CITY OK 73107



GENE MCCORMICK DDS
2106 S ATLANTA PL
TULSA OK 74114



IC SYSTEMS
POB 64378
SAINT PAUL MN 55164



JERRY BUTTS LLC
3732 KNOXVILLE
TULSA OK 74135



LOYAL LOANS
832 NW 12TH
OKLAHOMA CITY OK 73160



MERCY
PO BOX 505393
SAINT LOUIS MO 63150-5393
        Case: 18-11915   Doc: 32   Filed: 05/13/19   Page: 27 of 29




MODERN LOAN
309 SW 59TH ST STE 106
OKLAHOMA CITY OK 73109



OK HEART HOSPITAL
POB 268864
OKLAHOMA CITY OK 73126



PROGRESSIVE LEASING
256 W DATA DR
DRAPER UT 84020



REGIONAL MEDICAL LAB
9330 E 41ST ST
TULSA OK 74145



REV-1 SOLUTIONS
517 US HWY 31 N
GREENWOOD IN 46142



RGS FINANCIAL
POB 852039
RICHARDSON TX 75085-2039



RICHARD D FORD
23759 E 877 RD
PARK HILL OK 74451



RICO VISION LLC
5735 E 62 PL
TULSA OK 74136



ROYAL MANAGEMENT
25331 IH 10 WESTSUITE101
SAN ANTONIO TX 78257
        Case: 18-11915   Doc: 32   Filed: 05/13/19   Page: 28 of 29




SAINT FRANCIS HEALTH SYSTEM
POB 707001
TULSA OK 74170



SSM HEALTHCARE
1145 CORPORATE LAKE DR
SAINT LOUIS MO 63132



ST JOHN CLINIC
POB 14000
BELFAST ME 04915



TABITHA WIL
4948 E 22ND ST
TULSA OK 74105



TFECU
9323 E 21ST ST
TULSA OK 74129



TRANSWORLD SYSTEMS INC
POB 15270
WILMINGTON DE 19850



TRUE HEALTH DIAGNOSTICS
6170 RESEARCH RD
FRISCO TX 75033



UNIVERSITY OF PHOENIX
4025 S RIVERPOINT PKWY
PHOENIX AZ 85040



US DEPT OF ED/GLELSI
2401 INTERNATIONAL LN
MADISON WI 53704
         Case: 18-11915   Doc: 32   Filed: 05/13/19   Page: 29 of 29




UTICA PARK CLINIC
DEPT 2852
TULSA OK 74170



VERIZON WIRELESS
POB 26055
MINNEAPOLIS MN 55426



WESTERN FINANCE
801 S ABE ST STE 2A
SAN ANGELO TX 76903-6771



WORKS & LENTZ
1437 S BOULDER STE 900
TULSA OK 74119



WORLD FINANCE
POB 6429
GREENVILLE SC 29606



YOUR CREDIT
4806 N MACARTHUR BLVD.
OKLAHOMA CITY OK 73122
